Per Curiam.
Although Robert R. Whitney is technically before this court on appeal from an order denying his application for writ of habeas corpus in the Superior Court of the State of Washington in and for Walla Walla County, we prefer to treat this as an original writ due to the nature of the record before us and the allegations contained in appellant’s writ.
The sole issue raised by the instant petition for a writ of habeas corpus is whether the appellant had the right to be represented by counsel during a parole revocation hearing held on June 20,1969.
Since the date of the revocation hearing in question is prior to July 1, 1969, the appellant’s writ is controlled by the case of Riggins v. Rhay, 75 Wn.2d 271, 279, 450 P.2d 806 (1969), wherein it states:
[Procedural rights a parolee may have, when faced with the prospect of revocation, are to be determined solely from the applicable statutes.
*324At the time in question the statutes pertinent to parole revocation hearings did not allow for representation of the parolee by an attorney.
Therefore, the application of Robert R. Whitney for writ of habeas corpus is denied, and the above-entitled appeal is dismissed.